DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 8-10, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binstock et al. (US PGPub 2016/0267884). 

Regarding claim 1, Binstock discloses an image display method ([0004], a method for rescaling data to be displayed on a display device (e.g., an organic light emitting diode display device) of a head-mounted display (HMD) is disclosed), comprising:
acquiring an image for display in an nth frame on a display screen ([0005], the method includes receiving a frame of data for displaying on the display device),
detecting a first sub-image and a second sub-image within the image, a resolution of the first sub-image being higher than a resolution of the second sub-image ([0005], where the received data includes a first portion of the data corresponding to a first pixel region at a first pixel resolution (e.g., native resolution of the OLED display deice) and a second portion of the data corresponding to a second pixel 
comparing the first sub-image in the nth frame with a corresponding sub-image in an (n-1)th frame ([0048], when the user's fovea moves from one portion to a different portion of the display panel 380 (e.g., from region 425 to region 410 in FIG. 4A), the user's fovea's position relative to the display panel region is tracked by the sensor 390 and relayed back to the PC/host system 310. The host system 310 dynamically modifies the input data to account for the change in the position of the user's fovea such that the data corresponding to region 410 of FIG. 4A is transmitted in full resolution and data corresponding to other regions (e.g., region 425 after user's fovea moved from region 425 to 410) are at lower resolution), and
refreshing a localized area of the display screen positionally corresponding to the first sub-image to display an interpolated sub-image in the localized area ([0048], the modified input data is then processed by the interpolation core module 340 to dynamically apply rescaling factors based on the modified input data such that the user views full resolution data in region 410 and lower resolution data in the other regions of the OLED display panel 380.  See also [0050] and Fig. 4B).

Regarding claim 3, Binstock further discloses further comprising:
before acquiring the image for display in the nth frame, detecting a gaze area on the display screen centered on a gaze point of a user, and
generating the image for display in the nth frame based on the detected gaze area on the display screen ([0006], The scaling factors and their mapping to various pixel regions of the display device may be either fixed or may vary over time. Their variation over time may be based on where the user is looking at on the display device (e.g., using eye tracking) or based on the characteristics of content being displayed on the display device).

Regarding claim 5, Binstock further discloses further comprising:
determining whether to perform interpolation based on a difference between a position of the detected gaze area for the nth frame and a position of a gaze area detected for the (n-1)th frame ([0006], The scaling factors and their mapping to various pixel regions of the display device may be either fixed or 

Regarding claim 8, Binstock further discloses wherein the refreshing of the localized area comprises selectively activating gate lines for driving the localized area ([0041], rescale factors for interpolating the input data to full resolution are set on a per-row basis (i.e., one or more rows at a time)).

Regarding claim 9, Binstock further discloses wherein the interpolated sub-image is dimensioned to be the same as the first sub-image ([0006], the received frame of data includes a mapping between the first pixel region and the first scaling factor, and the second pixel region and the second scaling factor).

Regarding claim 10, Binstock further discloses wherein during the refreshing of the localized area, gate lines for driving areas outside of the localized area are not activated ([0041], rescale factors for interpolating the input data to full resolution are set on a per-row basis (i.e., one or more rows at a time)).

Regarding claim 14, Binstock further discloses further comprising:
before displaying the interpolated sub-image, determining display coordinates of the first sub-image and the second sub-image on the display screen based on respective pixel coordinates in the first and second sub-image ([0005], where the received data includes a first portion of the data corresponding to a first pixel region at a first pixel resolution (e.g., native resolution of the OLED display deice) and a second portion of the data corresponding to a second pixel region, wherein the second portion of the data is at a second pixel resolution lower than the first pixel resolution).

Regarding claim 15, Binstock further discloses a non-transitory computer-readable medium storing a program that, when executed by a computer, performs the image display method according to claim 1 ([0031], The application store 145 stores one or more applications for execution by the VR console 110. An application is a group of instructions, that when executed by a processor, generates content for presentation to the user).

Regarding claim 16, Binstock further discloses a display system (fig. 1, VR system 100), comprising:
a memory, and
a processor coupled to the memory, the processor being configured to perform the image display method according to claim 1 ([0031], The application store 145 stores one or more applications for execution by the VR console 110. An application is a group of instructions, that when executed by a processor, generates content for presentation to the user).

Regarding claim 17, Binstock discloses a display device (figs. 1-3), comprising:
an image retriever (fig. 3, data receive 320) configured to acquire an image for display in an nth frame on a display screen ([0039], The PC 310 provides input data to the data receive module 320, where the input data might not have the same resolution (also referred to as display resolution or pixel resolution) for an entire frame of input data), and detect a first sub-image and a second sub-image within the image, a resolution of the first sub-image being higher than a resolution of the second sub-image ([0039], For a given frame of input data, for example, the input data includes a first resolution (e.g., a native resolution of the OLED display panel 380) for a first portion of the frame of input data corresponding to a first pixel region (e.g., region 425 of FIG. 4A) and a second resolution that is lower than the first resolution (e.g., lower than the native resolution of the OLED display panel 380) for a second pixel region (e.g., region 410 of FIG. 4A) that is the remaining portion of the frame of input data other than the first portion),
an interpolator (fig. 3, interpolation core 340) configured to determine an interpolated sub-image by comparing the first sub-image in the nth frame with a corresponding sub-image in an (n-1)th frame ([0041], The interpolation core module 340 receives the input data and performs interpolation to convert the input data to full resolution data. For example, when the OLED display panel 380 is being displayed at 1080 p resolution, the input data sent to the interpolation core module 340 may contain portions of data that is at a resolution lower than 1080 p (e.g., 720 p). In one embodiment, rescale factors for interpolating the input data to full resolution are set on a per-row basis (i.e., one or more rows at a time), per-column 
a display (fig. 3, OLED display panel 380) configured to refresh a localized area of the display screen positionally corresponding to the first sub-image to display the interpolated sub-image in the localized area ([0039], The PC or host system 310 provides input data that is displayed on the OLED display panel 380 after appropriate rescaling or interpolation).

Claim 19 is a device claim drawn to the method of claim 8 and is therefore interpreted and rejected based on similar reasoning. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Binstock in view of Nishi et al. (US PGPub 2014/0347267). 

Regarding claim 2, Binstock discloses performing interpolation ([0041]). However Binstock does not disclose wherein when a difference between positions of the first sub-image in the nth frame and the corresponding sub-image in the (n-1)th frame is equal to or higher than a predetermined threshold value, the interpolated sub-image is the sub-image in the (n-1)th frame, and wherein when a difference between positions of the first sub-image in the nth frame and the corresponding sub-image in the (n-1)th frame is th frame.
In a similar field of endeavor of display devices, Nishi discloses wherein when a difference between positions of the first sub-image in the nth frame and the corresponding sub-image in the (n-1)th frame is equal to or higher than a predetermined threshold value, the interpolated sub-image is the sub-image in the (n-1)th frame ([0069], If it is determined that the object 205 moves, in step ST15, the display apparatus 200 creates an interpolated image (replacement image) corresponding to the object region by using the past frame in which the object 205 does not exist of the captured images obtained by the rear camera 202), and
wherein when a difference between positions of the first sub-image in the nth frame and the corresponding sub-image in the (n-1)th frame is below the predetermined threshold value, the interpolated sub-image is an overlapped portion of the first sub-image in the nth frame and the corresponding sub-image in the (n-1)th frame ([0069], On the other hand, it is determined that the object 205 does not move, in step ST16, the display apparatus 200 creates an interpolated image (replacement image) corresponding to the object region by using peripheral pixels of the object region 205 of the captured images obtained by the rear camera 202). 
Therefore in view of the teachings by Binstock and Nishi, it would have been obvious to one of ordinary skill in the art perform interpolation as taught by Binstock using the data of Nishi to perform the interpolation for the purpose of utilizing known alternative data to perform the interpolation. 

Regarding claim 6, Binstock does not disclose further comprising:  if interpolation is not to be performed, mapping first image data for the first sub-image and second image data for the second sub-image onto pixels on a display device, and if interpolation is to be performed, combining the first image data with image data for the corresponding sub-image in the (n-1)th frame to produce image data for the interpolated sub-image.
In a similar field of endeavor of display devices, Nishi discloses further comprising: 
if interpolation is not to be performed, mapping first image data for the first sub-image and second image data for the second sub-image onto pixels on a display device (fig. 8, step ST16), and
th frame to produce image data for the interpolated sub-image (fig. 8, step ST15)
Therefore in view of the teachings by Binstock and Nishi, it would have been obvious to one of ordinary skill in the art perform interpolation as taught by Binstock using the data of Nishi to perform the interpolation for the purpose of utilizing known alternative data to perform the interpolation. 

Regarding claim 7, the combination of Binstock and Nishi further discloses further comprising:
if interpolation is to be performed, performing localized refreshing of the image data for the first sub-image in the localized area to display the interpolated sub-image, and displaying the second sub-image to have the same content as in the (n-1 )th frame (Nishi: fig. 8, step ST15 and step ST17).

Claim 18 is a device claim drawn to the method of claim 2 and is therefore interpreted and rejected based on similar reasoning. 

Claims 4, 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Binstock in view of Niemi et al. (US PGPub 2002/0141655). 

Regarding claim 4, Binstock does not disclose further comprising: after generating the image for display in the nth frame, storing first image data for the first sub-image, and setting brightness for a backlight based on second image data for the second sub-image.
In a similar field of endeavor of display devices, Niemi discloses further comprising: after generating the image for display in the nth frame, storing first image data for the first sub-image, and setting brightness for a backlight based on second image data for the second sub-image ([0109], moreover, other manipulations of the images may be performed simultaneously with the manipulations for computing the transition images. Thus, the brightness or coloration of an image may be manipulated during a transition). 


Regarding claim 11, Binstock does not disclose further comprising: before displaying the interpolated sub-image, determining a backlight brightness value for the display screen to display the interpolated sub-image.
In a similar field of endeavor of display devices, Niemi discloses further comprising: before displaying the interpolated sub-image, determining a backlight brightness value for the display screen to display the interpolated sub-image ([0109], moreover, other manipulations of the images may be performed simultaneously with the manipulations for computing the transition images. Thus, the brightness or coloration of an image may be manipulated during a transition). 
Therefore, in view of the teachings of Binstock and Niemi, it would have been obvious to one of ordinary skill in the art to modify the led device of Binstock by including the brightness setting for the backlight as taught by Niemi for the purpose of using known implementations of lighting an LED device. 

Regarding claim 12, the combination of Binstock and Niemi further discloses further comprising:
after determining the backlight brightness value and before displaying the interpolated sub-image, mapping the interpolated sub-image to respective pixels of the display screen (Binstock: [0042], FIG. 4A is a diagram depicting a mapping of a region-based (or grid-based) non-uniform rescaled data to be displayed on an OLED display device, in accordance with an embodiment. In this embodiment, the OLED display panel 380 is divided into nine regions, 405 through 445, for mapping the input data that will be displayed on the panel. Each region of the nine regions can include a plurality of pixels. The input data being mapped to each region can be separately and independently rescaled using a different rescaling factor. For example, the input data corresponding to the region 425 that is mapped to the center of the OLED display panel 380 has a rescaling factor of 1.0. That is, input data corresponding to region 425 is not altered at the interpolation core module 340 before sending to panel driver 350. In other words, the 

Regarding claim 13, the combination of Binstock and Niemi further discloses further comprising:
after mapping the interpolated sub-image and before displaying the interpolated sub-image, determining a grayscale value for each of the mapped pixels in accordance with the determined backlight brightness value (Niemi: [0048], If e.g. the brightness differ substantially between the first and the second images, edge effects may occur in the transition image. This means that the mapping of an edge of one of the first and second images onto the transition image will appear in the transition image as an edge between a darker and a brighter region in the image. Preferably, the weights differ within the first and second image in accordance with a predefined function. By e.g. smoothly decreasing the weight of the points towards the edges of the first and second image, the mapping of the edges of the first and the second images will not appear sharply in the transition image).

Regarding claim 20, Binstock does not disclose wherein the display comprises a backlight calculator, a mapper, and a grayscale compensator, and wherein the backlight calculator is configured to, before the interpolated sub-image is displayed, determine a backlight brightness value for the display screen to display the interpolated sub-image.
In a similar field of endeavor of display devices, Niemi discloses wherein the display comprises a backlight calculator, a mapper, and a grayscale compensator ([0048], If e.g. the brightness differ substantially between the first and the second images, edge effects may occur in the transition image. This means that the mapping of an edge of one of the first and second images onto the transition image will appear in the transition image as an edge between a darker and a brighter region in the image. Preferably, the weights differ within the first and second image in accordance with a predefined function. By e.g. smoothly decreasing the weight of the points towards the edges of the first and second image, the mapping of the edges of the first and the second images will not appear sharply in the transition image), and

Therefore, in view of the teachings of Binstock and Niemi, it would have been obvious to one of ordinary skill in the art to modify the led device of Binstock by including the brightness setting for the backlight as taught by Niemi for the purpose of using known implementations of lighting an LED device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US PGPub 2020/0058152) discloses a flowchart of a method for foveated rendering to reduce the resolution of rendered frames before transmitting the frames over the wireless connection (fig. 8) and a flowchart of a method for motion-based rendering to maintain a target frame rate and latency over the wireless connection (fig. 10).
Nakamura (US PGPub 2020/0319463) discloses a correction section 260 ([0068]). 
Kawashima et al. (US PGPub 2018/0033399) discloses “Another object of one embodiment of the present invention is to provide an electronic device having high visibility regardless of the brightness of external light. Another object of one embodiment of the present invention is to provide an electronic device with low power consumption. Another object of one embodiment of the present invention is to provide an electronic device which can display both a smooth moving image and an eye-friendly still image” ([0009]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693